Citation Nr: 0208600	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and osteoporosis of the lumbar spine, to include as 
secondary to steroid medication used in the treatment of the 
veteran's service-connected chronic obstructive pulmonary 
disease (COPD) and asthma.

2.  Entitlement to service connection for bilateral leg 
disorders, to include claudication, leg tremors, and 
osteoporosis, to include as secondary to steroid medication 
for COPD and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) and Insurance 
Center of the Department of Veterans Affairs (VA).  

In January 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran has 
no past or present osteoporosis disorder.

3.  Persuasive medical evidence demonstrates the veteran's 
degenerative disc disease of the lumbar spine was first 
manifest approximately 20 years after active service, was not 
the result of any incident of service, and was not caused or 
aggravated by service-connected COPD and asthma or steroid 
medication treatment for that disorder.

4.  Persuasive medical evidence demonstrates the veteran's 
bilateral leg disorders, to include claudication and leg 
tremors, were first manifest approximately 20 years after 
active service, were not the result of any incident of 
service, and were not caused or aggravated by service-
connected COPD and asthma or steroid medication treatment for 
that disorder.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and osteoporosis of the lumbar 
spine was not incurred in or aggravated by active service and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Bilateral leg disorders, to include claudication, leg 
tremors, and osteoporosis, were not incurred in or aggravated 
by active service and are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.310(a) (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the September 1999 statement of the case, the March 2000 and 
February 2002 supplemental statements of the case, the 
January 2001 Board decision, and the March 2001 RO 
correspondence adequately notified the veteran of the 
evidence necessary to substantiate the matters on appeal and 
of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 
January 2000 and August 2001 and that additional information 
was provided in a December 2001 examination report addendum.  
The Board finds that evidence sufficient for adequate 
determinations has been obtained.

Although the veteran's accredited representative, in essence, 
contends additional development is required to obtain 
evidence in support of an October 1999 private medical 
opinion from Dr. F.I.K., the Board notes the veteran 
underwent VA examinations and that opinions which 
specifically addressed his claims, including consideration of 
the October 1999 medical opinion, were obtained.  The Board 
also notes that in response to an October 2001 request the RO 
received records of the veteran's treatment by Dr. F.I.K.'s 
medical group from July 1997 to February 1999 and that 
records from this group dated from October 1994 to June 1998 
had been previously associated with the record.  The records 
received are extensive and appear to be all of the records 
maintained by that medical group.  As the present appellate 
record includes these treatment records, as well as other 
pertinent treatment records, and as the opinion of Dr. F.I.K. 
is inconsistent with medical studies in his own treatment 
records and subsequent VA medical studies, the Board finds 
further development would be redundant, unreasonable, and 
futile.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Background  Service medical records are negative for 
complaint or treatment for back or leg disorders.  The 
veteran's June 1968 separation examination revealed a normal 
clinical evaluation of the spine and lower extremities.

VA and private treatment records dated from May 1969 to 
August 1997 show the veteran was treated for respiratory 
disorders including COPD and asthma but are negative for 
complaint or treatment for back or leg disorders.  Records 
are negative for report of x-ray studies of the spine during 
this period.

Private medical records include a June 1997 telephone 
consultation report in which the veteran noted Dr. F.I.K. had 
started him on Prednisone approximately 4 days earlier and 
that his pre-existing wobbly leg disorder appeared to have 
worsened.  It was noted the veteran was informed that the 
medication should be taken with food and antacid and could 
make his legs wobbly.  In an August 1997 report Dr. F.I.K. 
noted a diagnosis of claudication without opinion as to 
etiology.  Records dated in September 1997 show the veteran 
had severe claudication with normal Doppler studies and that 
Dr. F.I.K. requested the veteran undergo a magnetic resonance 
imaging (MRI) study.  A diagnosis of evaluation of pseudo 
claudication was provided.

A September 1997 MRI report noted a clinical history of low 
back pain and bilateral leg weakness.  The study conclusions 
included degenerative disc disease at the L1-2, L4-5, and L5-
S1 levels, borderline stenosis at L4-5, mild bilateral L5-S1 
foraminal stenosis without compression of the existing L5 
nerve roots, mild bulging at L1-2 without compression of the 
conus medullaris, and degenerative facet hypertrophy at L4-5 
and L5-S1 levels.  

In August 1999 the RO, inter alia, granted entitlement to 
service connection for COPD and asthma.  A 100 percent 
disability rating was assigned effective from June 17, 1998.

In his August 1999 notice of disagreement the veteran 
contended his back disorder and claudication had been caused 
or at least aggravated by his service-connected pulmonary 
disability.

In an October 1999 private medical opinion Dr. F.I.K. noted 
he had been following the veteran for the previous 7 years 
and that over the years he had required fairly large doses of 
Prednisone in treatment for his severe COPD.  It was noted 
that work-up had shown that because of the Prednisone use 
over the years the veteran had developed osteoporosis with 
weakness, particularly of the bones of the spine and legs.  
The examiner stated this had been documented on several x-
rays and fit clinically with the veteran's chronic low back 
pain and that he also had a history of compression fractures.  

At his VA examination in January 2000 the veteran reported 
back pain which was severe at times and which made his legs 
wobble.  Upon examination the veteran complained of thigh 
pain on swallow squats and lower leg pain after squatting but 
the examiner noted there was no evidence of tenderness, 
deformity, atrophy, redness, and swelling.  The diagnosis was 
degenerative arthritis of the lumbar spine.  The examiner 
noted the present evidence did not warrant a diagnosis of any 
other patholophysiological or anatomic disease involving the 
bones, spine, or legs.  

X-ray examination of the lumbar spine in January 2000 
revealed osteophytic spurring at T-12-L1, L1-L2, L2-L3, and 
L4-L5 with vascular calcification but maintained disk spaces.  
The diagnosis was degenerative disk disease.  

In April 2001, the RO received copies of administrative and 
treatment records from the Department of Health and Human 
Services, Social Security Administration (SSA).  The records 
include VA and private treatment records dated from 
January 1994 to August 1997 which show the veteran was 
treated for disorders including COPD and asthma but are 
negative for complaint or treatment for back or leg 
disorders.  Records are negative for report of x-ray studies 
of the spine.

In an August 2001 VA examination report Dr. M.O., in essence, 
stated the veteran's claims file and a copy of the Board's 
January 2001 remand had been reviewed and summarized the 
evidence of record.  It was noted the veteran reported he had 
experienced no specific injury but that things gradually 
began to hurt and had steadily worsened.  He described pain 
in the lower back region and complained of pain to the lower 
legs, primarily to the shins and calf muscles.  He stated 
that when he walked his calf muscles hurt and his legs felt 
wobbly but that he did not notice any numbness, tingling, or 
burning sensation in the legs.  

The examiner noted that the available radiological evidence 
of record did not show any compression fractures or 
osteoporosis and that medical evidence supporting 
Dr. F.I.K.'s diagnosis of steroid-related osteoporosis could 
not be identified.  The examiner's diagnoses included 
degenerative joint disease and degenerative disc disease of 
the lower thoracic and lumbar spines and diffuse leg pain of 
unclear etiology.  It was noted that Prednisone effects on 
bone typically included osteoporosis and compression 
fractures but that such disorders were not shown by the 
veteran's plain film or MRI studies.  The examiner concluded 
that the role of Prednisone in the veteran's back disorders 
would be minimal, if any, and after a review of his history, 
physical examination, and test results no obvious role of 
Prednisone as a cause of current leg pain symptoms could be 
identified.

In a December 2001 addendum report Dr. M.O. noted additional 
testing had been requested in order to clarify the issue as 
the veteran's claimed osteoporosis.  It was noted that DEXA-1 
scanning of his spine from L1-L4 and his left hip revealed he 
did not have osteoporosis.  The examiner also commented that 
it was not as likely as not that Prednisone was responsible 
for the veteran's degenerative spine disease.

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for degenerative disc 
disease and osteoporosis of the lumbar spine and a bilateral 
leg disorder, to include claudication, leg tremors, and 
osteoporosis, is not warranted.  The Board notes there is no 
evidence of back or leg disorders during or for many years 
after service.  Records show back and leg disorders were 
first manifest in approximately August or September 1997, 
almost 20 years after the veteran's separation from active 
service.  

Although the October 1999 private medical opinion of Dr. 
F.I.K. provided a diagnosis of osteoporosis and noted a 
history of compression fractures related to the veteran's use 
of prednisone for the treatment of his service-connected 
respiratory disorder, the Board finds the opinion is 
inconsistent with the evidence of record, including the 
contemporaneous treatment records of Dr. F.I.K. and his 
medical group.  Therefore, the Board finds the October 1999 
opinion is of little probative value.

The Board also finds the August and December 2001 VA medical 
opinions are persuasive evidence that the veteran has no past 
or present osteoporosis disorder and that his degenerative 
disc disease of the lumbar spine and bilateral leg disorders, 
to include claudication and leg tremors, were not caused or 
aggravated by service-connected COPD and asthma or steroid 
medication treatment for that disorder.  The Board notes 
these opinions are unequivocal, well supported by medical 
studies included in the record, and were based upon a 
thorough examination of the veteran and review of an 
apparently complete medical record.

For the aforementioned reasons and bases, the Board finds 
that August and December 2001 VA medical opinions 
significantly outweigh the October 1999 opinion of Dr. F.I.K.

The Board also notes that, while not specifically at issue, 
the record shows that the veteran has degenerative joint 
disease of the lumbar spine.  Service connection will be 
presumed for certain chronic diseases, including arthritis, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  In this case, the veteran's arthritis is not 
apparent until many years after service and, as with his 
other low back diagnoses, there is no medical evidence 
linking arthritis of the lower spine to any incident of 
service or to a service-connected disability.

Although the veteran believes the disabilities at issue are 
related to his service-related respiratory disability, he is 
not a licensed medical practitioner and he is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative disc 
disease and osteoporosis of the lumbar spine, to include as 
secondary to steroid medication used in the treatment of the 
veteran's service-connected COPD and asthma, is denied.

Entitlement to service connection for a bilateral leg 
disorder, to include claudication, leg tremors, and 
osteoporosis, to include as secondary to steroid medication 
for COPD and asthma, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

